Proceeding pursuant to CPLR article 78 to review an order of the respondent Commissioner of the New York State Department of Motor Vehicles, which, after a hearing, found that petitioner had violated Vehicle and Traffic Law § 398-e (1) (g) by engaging in a fraudulent or deceptive practice, Vehicle and Traffic Law § 398-e (1) (j), by knowingly issuing a false and misleading estimate, and 15 NYCRR 82.5 (g) by failing to provide quality repairs, and, upon recommendation of the Repair Shop Review Board, modified the sanction imposed by increasing it to civil penalties totaling $1,711.26 and a 30-day suspension of the petitioner’s repair shop registration, or in lieu thereof, restitution of $1,071.26 to the complainant, a civil penalty of $350, and a five-day suspension of its repair shop registration.
Order confirmed and proceeding dismissed on the merits, with costs.
On this record, there was substantial evidence to support the commissioner’s determination as to each of the violations (see, Matter of Hannon v Cuomo, 52 NY2d 775; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). The commissioner’s modification of the penalty imposed was within his scope of authority granted under Vehicle and Traffic Law § 398-f (3) (a) (see, Matter of Sil-Tone Collision v Foschio, 63 NY2d 406). Mollen, P. J., Gibbons, Rubin and Hooper, JJ., concur.